Title: To James Madison from John Armstrong, Jr., 25 October 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 25 of October 1808.

Hearing that the Charleston packet would not sail before the 1st. of November, I avail myself of that circumstance to add a few lines to those already sent by M. Roux.
Such is the apparent persuasion on the side of Russia, that England will accept the terms recently offered to her by the two Emperors, that Genl Romanzoff has come on to Paris with the view, as is reported, of avoiding all unnecessary delay in opening the negociation.  My own opinion however is, that were the terms offered even more liberal than those mentioned in my letter of the 24th., England would not now accept them.  To give up Portugal 396. 587. 875. 815. 326; to surrender Holland Hanover and Brunswic 396. 1069. 470. 351. 1157. 1116. 1165. 1405. 392. 1484. 1482. 1587. the way to make a permanent adjustment of European differences.
The new Span. Minister, the Duke de Frias, was presented on the morning of the 23d., and with him His Catholic Majesty’s Minister to the United States.  Of the latter, I know nothing personally; but a friend of mine who does know him, speaks of his manners & morals with respect.  He has been for some years past Secretary of embassy here; Which, (as the ambassadors were mere Cheveaux de Parade) is a sort of evidence, that his talents also are respectable: He has not yet mentioned his new mission to me, whence I conclude, that he does not mean to leave Paris, before the Spring.
Should the Duke be instructed (which I do not believe) to open a negociation here, I think it would be wise to accept the overture.  Josephs title to the Floridas &c. is better
584. 840. and we ought to avail ourselves of it.  Indeed if the first abdication of Charles was the effect of fear, (and this he has repeatedly & violently declared), Ferdinand’s pretensions are worth nothing: and the more so if, as is asserted, Charles’s second abdication was spontaneous and the renunciation of his children genuine.  But as these are points we cannot investigate with much correctness, the safest course would be to take the sense of Europe as our guide with respect to them, and this has been most distinctly & conclusively expressed in favor of Joseph.  After all, the policy of this question, is perhaps much freer from difficulties, than the right, and the view of it, that makes the strongest impression on me, is the certain liberation of the Colonies, should Joseph succeed in Spain.  Now as this is the state in which it is our interest to see them (the Colonies), we ought, (of the two rivals) to prefer that one, whose success in Europe would most promote, or least endanger that liberation.
My demands of explanation and compensation, whether personal or written, public or private, are without effect hitherto, even with regard to the ships that have been captured on the high seas.  When made with any other view, they are answered fully & promptly.
A new explanation of the B. orders in Council with regard to our commerce with the free ports of Spain & Portugal was to have been published here.  They are well calculated to promote the views of G. B. in more respects than one, and cannot but endanger particularly our peace with France.  I foresee much vexation to your Min. here and most sincerely wish myself out of reach of the storm.  Indeed I do not longer see a public reason for keeping a Minister here Neither general law nor particular treaties have any force with 590. 193. 514.  If the President is of my opinion, he will recall me in the Spring.  With very high consideration, I have the honor to be, Sir, your most obedient & very humble servant

John Armstrong


26th.  The adress of the Emp. yesterday to the legislative Corps was accompanied with more than ordinary parade.  He told them, in substance, that his alliances never had, nor would undergo any changes, that he had made overtures for peace, but that if not  the war would be carried on as before.  He stated the interruption given by England to his views in Spain & Portugal, his determination to chase her from these Countries & to lead his Armies in person.

